Citation Nr: 0533944	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  04-01 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
residuals of a concussion.

2.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for a 
hearing loss.

3.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for a 
back disability.

WITNESS AT HEARINGS ON APPEAL


Appellant


ATTORNEY FOR THE BOARD

R. E.Smith, Counsel


INTRODUCTION

The veteran had active military service from May 1951 to 
January 1953.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Albuquerque, New Mexico 
Regional Office (RO), which declined the veteran's 
application to reopen his claims for entitlement to service 
connection for residuals of a concussion, a hearing loss, and 
a low back disorder.

In April 2004, the veteran appeared at the RO and presented 
testimony in support of his claims before the undersigned 
acting Veterans Law Judge.  A transcript of the veteran's 
testimony has been associated with his claims file.  At the 
hearing the veteran submitted additional evidence, 
accompanied by a waiver of RO consideration, which will be 
considered by the Board in adjudication of this appeal.

A recent statement received from the veteran's private 
physician is construed by the Board to raise the issue of 
entitlement to service connection for post-traumatic stress 
disorder.  This issue has not been developed for appellate 
review and is referred to the RO for action deemed 
appropriate.   


FINDINGS OF FACT

1. Evidence submitted since the final August 2001 Board 
decision denying the application to reopen the claim of 
service connection for residuals of a concussion is 
cumulative of evidence already of record or when considered 
with previous evidence of record raise no reasonable 
possibility of substantiating the veteran's claim for 
entitlement to service connection for residuals of a 
concussion.

2.  A February 2002 RO rating action denied service 
connection for a low back disorder and hearing loss.  The 
veteran was notified of this determination in February 2002 
and did not appeal.  

3.  The additional evidence received since the February 2002 
rating decision denying service connection for a low back 
disorder and hearing loss is cumulative of evidence already 
of record or when considered with previous evidence of record 
raises no reasonable possibility of substantiating the 
veteran's claim for entitlement to service connection for a 
low back disorder and/or hearing loss. 



CONCLUSIONS OF LAW

1. Evidence submitted since the August 2001 Board decision 
wherein the Board denied entitlement to service connection 
for residuals of a head concussion is not new and material, 
and the veteran's claim for that benefit has not been 
reopened. 38 U.S.C.A. §§ 5107, 5108, 7104(b) (West 2002); 38 
C.F.R. §§ 3.156(a), 3.160(d), 20.1100, 20.1104, 20.1105 
(2005).

2.  The evidence received since the February 2002 rating 
decision that denied service connection for a low back 
disorder and hearing loss is not new and material; the 
February 2002 rating decision is final and the claim is not 
reopened.  38 U.S.C.A. §§ 5103, 5107, 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156(a), 20.302. (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

The new notification provisions specifically require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. § 3.159(b) (2004).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
 
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.   
 
With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided a copy 
of the rating decision noted above and an October 2003 
statement of the case.  These documents, collectively, 
provide notice of the law and governing regulations, as well 
as the reasons for the determination made regarding his 
claim.  By way of these documents, the veteran was also 
specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
his behalf.  

Further, in an April 2003 letter, the RO specifically 
informed the veteran of the information and evidence needed 
from him to substantiate his claim, evidence already 
submitted and/or obtained in his behalf, as well as the 
evidence VA would attempt to obtain.  

The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claim.  Most notably VA and private treatment records and 
reports of comprehensive VA examinations provided to him 
since service have been obtained and associated with his 
claims file.  There is no identified evidence that has not 
been accounted for and the veteran has been given the 
opportunity to submit written argument and present testimony 
in support of his claims.  The Board finds that in the 
instant case the veteran was provided notice of the division 
of responsibility in obtaining evidence pertinent to his case 
and ample opportunity to submit and/or identify such 
evidence.  No additional evidence appears forthcoming.  
Therefore, under the circumstances, the Board finds that VA 
has satisfied both its duty to notify and assist the veteran 
in this case and adjudication of this appeal at this juncture 
poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


Criteria for Finality and Materiality

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected.  When a determination of 
the agency of original jurisdiction is affirmed by the Board, 
such determination is subsumed by the final appellate 
decision.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.1103, 
20.1104.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C. § 
5104.  A final and binding agency decision shall not be 
subject to revision on the same factual basis except by duly 
constituted appellate authorities, less special provisions 
regarding clear and unmistakable error. 38 C.F.R. § 3.104(a).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. App. 
247 (1999); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

An RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  In Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996), the Court held that 38 U.S.C. § 7104 "means 
that the Board does not have jurisdiction to consider a claim 
which it previously adjudicated unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find. What the regional office may have 
determined in this regard is irrelevant.  Section 7104 does 
not vary the Board's jurisdiction according to how the 
regional office ruled." Barnett, 83 F.3d at 1383.

New and material evidence for purposes of this appeal is 
defined as evidence not previously submitted to agency 
decision makers that, by itself or when considered with 
previous evidence of record, relates to an established fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim. Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the evidence is presumed to 
be credible was not altered by the Federal Circuit decision 
in Hodge.

Criteria for Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestation in service 
will permit service connection. To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity. When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107 (West 2002); Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).



Factual Background and Analysis of Reopening the Claim of 
Entitlement to Service Connection for Residuals of a Head 
Concussion

The Board's August 2001decision denying entitlement to 
service connection for residuals of a head concussion is 
final.  See 38 C.F R. § 20.1100 (2005).  

The RO, in its June 2003 rating decision, determined new and 
material evidence had not been submitted and thus did not 
reopen the veteran's claim of entitlement to service 
connection for residuals of a head concussion.  For the 
reasons set forth below, the Board finds that new and 
material evidence has not been submitted.

In the Board's August 2001 decision, it was determined that 
the veteran did not provide new and material evidence to 
reopen his claim for residuals of a head concussion.  In 
denying the head concussion claim for a third time, the Board 
explained that although there was evidence of his claimed 
residuals, particularly headaches, the evidence failed to 
show an onset of residuals following an in-service event.

Specifically, the Board noted that in earlier Board decisions 
in December 1982 and April 1990  that an analysis of the 
service medical records included a discussion of a cerebral 
concussion in August 1952 as a possible origin of the claimed 
residuals; in each evaluation of the evidence, the Board 
concluded other probative evidence clearly outweighed the 
possibility of chronic symptoms from the 1952 concussion and 
furthermore pointed to other possible causes, such as nasal 
dysfunction requiring septoplasty.  In any event, the 
evidence did not establish that any claimed residuals of a 
concussion were the result of an incident during active duty.

At that time the Board noted that since the final and binding 
Board decision in April 1990, the RO has received several 
submissions pertinent to the veteran's head concussion claim 
focused extensively on his audiological complaints and 
contained results of several audiological examinations 
conducted during the mid-1990's.

A January 1994 audiological evaluation revealed mild to 
profound sensorineural hearing loss bilaterally, with fairly 
reduced bilateral discrimination as well.  A February 1994 VA 
audiological evaluation, in addition to other examinations, 
such as a March 1994 and August 1995 audiological 
evaluations, disclosed similar findings of sloping bilateral 
hearing loss and possible tinnitus.

Although these and other recent audiological evaluations were 
considered new to the record, they were not material because 
they were not probative to the issue at hand.  Indeed, the 
competent examinations confirm the veteran is currently 
suffering from hearing loss, but this information did not 
assist in providing a more complete picture as to the origin 
of the disability.  Hodge, supra.  The Board noted that the 
United States Court of Appeals for Veterans Claims (Court) 
has specifically held that medical records describing a 
current condition are not material to the issue of service 
connection.  Morton, supra.

The Board, thus, found in August 2001 that new and material 
evidence has not been submitted to reopen the previously 
denied claim of entitlement to service connection for 
residuals of a head concussion.

The evidence submitted since the August 2001 Board decision 
and not duplicative of evidence previously considered, 
includes a report of a VA audiological examination in 
December 2001, statements from private physicians, testimony 
elicited from the veteran at hearings in August 2003 and 
April 2004, and VA outpatient treatment records.

On his December 2001 audiological examination, the veteran 
informed his examiner that he believed that his current 
hearing loss was the result of a head concussion sustained in 
Korea in 1952.  The veteran stated that he was "beat up in a 
gang fight in Korea...hit with oak sticks used in Army cots."

The VA outpatient treatment records show treatment for 
various disabilities, but do not show that the veteran has 
residuals of a concussion sustained in service.

In a statement dated in March 2004, a private physician, Dr. 
R.K.S., stated that the veteran suffered from a brain 
concussion in Korea in 1952 and was hospitalized for two 
months.  He added that the veteran suffers posttraumatic 
stress disorder as a result of this brain concussion.  He 
also stated that the veteran suffers severe headaches.  
Another private physician, in a statement dated in April 
2004, reported that the veteran's most chronic problems 
consist of headaches, sleep problems, bowel dysfunction, and 
joint complaints.  A list of the veteran's medical problems 
was provided.

At an August 2003 RO hearing, the veteran, through his power 
of attorney, submitted a statement describing the fight in 
August 1952, which he maintains resulted in his head 
concussion.  He testified that because of the head 
concussion, he has since suffered all his life from 
headaches, nightmares, depression, and hearing loss.    

At his hearing in April 2004, the veteran's power of attorney 
read into the record the recent statements received from the 
veteran's private physicians and summarized above as well as 
prior assertions from the veteran expressing his overall 
dissatisfaction with VA's claims process and customer 
service.

Analysis

The medical evidence submitted since the August 2001 Board 
decision and summarized above shows that the veteran has 
received medical treatment for various disabilities and has a 
history of a concussion sustained in service.  

These records, however, when viewed in the aggregate, do not 
indicate that the veteran has residuals of a concussion 
sustained in service. The Court has held that records of 
treatment many years after service that do not indicate in 
any way the conditions are service connected are not new and 
material upon which a claim can be reopened.

While the veteran's recent testimony in August 2003 and April 
2004 addresses his clinical history and symptomatology, it is 
not corroborating evidence of medical causation or the 
etiology of a current disability.  See Miller v. Derwinski, 2 
Vet App. 578, 580 (1992) (citing Espiritu v. Derwiski, 2 Vet. 
App. 294. 294-95 (1992)).  Thus, it is insufficient to reopen 
a previously denied claim.

Accordingly, the Board concludes that the evidence received 
since the August 2001 Board decision is not "new and 
material" as contemplated by 38 C.F.R. § 3.156(a) and 
provides no basis to reopen the veteran's claim of service 
connection for residuals of a concussion.  Hence, the appeal 
is denied.

Factual Background and Analysis of Reopening the Claim of 
Entitlement to Service Connection for a low back disorder and 
hearing loss

The Board's August 2001 decision, noted above, also found 
that the veteran had not submitted new and material evidence 
to reopen the veteran's previously denied claim of service 
connection for a low back disorder and hearing loss pursuant 
to the provisions of 38 U.S.C.A. § 1151 (West 2002).  In that 
decision the Board noted that although there was evidence of 
a current back disability, the evidence failed to show the 
onset of any chronic back symptomatology during service or 
within any presumptive period, except for spina bifida, 
considered a congenital defect for which service connection 
is not authorized under VA law and regulations.  See 38 
C.F.R. § 4.29 (2005).  As regards the veteran's hearing loss, 
the Board notes that service medical records are devoid of 
complaints or findings indicative of hearing loss and that 
the first clinical indication of a hearing loss was in 1970, 
almost 20 years following the veteran's service discharge. 

Following the Board's August 2001 decision, the VA outpatient 
treatment records and the December 2001 audiological 
examination noted above were received.  

The RO considered this evidence and reopened the veteran's 
claims for service connection for hearing loss and a low back 
disorder.  In a rating decision dated in February 2002, the 
RO found that service connection for these disorders was 
unwarranted, as a hearing loss and an acquired back disorder 
were first clinically noted many years after service.  The 
veteran was notified of this determination in February 2002 
and did not appeal.

Evidence associated with the claims file since February 2002 
consists of the private medical statements and testimony 
summarized above.

Analysis

The Board has reviewed the evidence received since the 
February 2002 rating decision denying service connection for 
hearing loss and a low back disorder and finds that the 
statements from the veteran's private physician are arguably 
new, as they have not heretofore been of file, however, this 
evidence is not material.  The matter under consideration is 
whether the veteran's low back disorder and hearing loss had 
their onset in service or are otherwise attributable to 
service.  The statements from the veteran's private 
physicians and submitted by the veteran in connection with 
his attempt to reopen the previously denied claims addresses 
the veteran's medical problems only in the context of current 
evaluation.  It does not demonstrate either service 
incurrence of either of these disorders.   Records of 
clinical evaluations many years after service, which do not 
indicate in any way that the conditions are service 
connected, do not constitute new and material evidence upon 
which the claim for service connection for hearing loss and a 
back disability can be reopened.  See, e.g., Cox v. Brown, 
5 Vet. App. 95 (1993).  

While the veteran's recent testimony addresses his clinical 
history and symptomatology, it is not competent evidence of 
medical causation or the etiology of a current disability.  
See Miller v. Derwinski, 2 Vet. App. 578. 580 (1992) (citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992)).  
Thus, it is insufficient to reopen a previously denied claim.

In sum, the evidence received from the veteran fails to show 
that he has a low back disorder and/or hearing loss, which is 
attributable to service by way of either initial onset during 
service or, in the case of hearing loss, by presumptive 
incurrence. Accordingly, the Board finds that the evidence 
received since the February 2002 RO rating decision by itself 
or when considered with previous evidence of record raises no 
reasonable possibility of substantiating the veteran's claim 
for entitlement to service connection for a low back disorder 
and/or hearing loss.  38 C.F.R. § 3.156(a).  As there is no 
additional evidence that is both new and material within the 
meaning of 38 C.F.R. § 3.156(a), the claims for entitlement 
to service connection for a low back disorder and hearing 
loss are not reopened.  The appeal is denied.

ORDER

New and material evidence not having been submitted to reopen 
the claim for entitlement to service connection for residuals 
of a concussion, the appeal is denied.

New and material evidence has been submitted to reopen the 
claim for entitlement to service connection for a hearing 
loss, the appeal is denied.

New and material evidence has been submitted to reopen the 
claim for entitlement to service connection for a back 
disability, the appeal is denied.



	                        
____________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


